Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements No. 333-170043 on Form S-4, of our report dated February 13, 2011, relating to the consolidated financial statements of Jazz Technologies Inc., appearing in this Annual Report on Form 10-K of Jazz Technologies Inc. for the year ended December 31, 2010. Brightman Almagor Zohar &Co. Certified Public Accountants A member of Deloitte Touche Tohmatsu Tel Aviv, Israel February 22, 2011
